DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I - Claims 13 and 16-24, Species V - Figs. 8-9 in the reply filed on 7/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The applicant did a preliminary amendment to cancel claims 25-34 and add claims 35-42 directed to the elected Group and Species. 

Claim Objections
Claim 35 is objected to because of the following informalities:  In claim 35, it appears that “do define” should be “to define”?  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16-24, 35-37, and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the claim amendments do not make sense as “the seal body” is not seen in the claim and is especially confusing as the applicant introduces “a dual seal” but then calls it “the seal” afterwards so please change all instances of “the seal” to “the dual seal”.  The applicant may have meant “the seal body” to be “the valve body” but this does not make sense either as in Figs. 8 and 9, the second material 113 of the dual seal appears to be sticking out from the valve body contact surface and the first material 111 appears to be sticking out from both the first material and the valve body contact surface such that the examiner would not call the dual seal “aligned”.  There is also no mention of aligned in the specification.  Also, the applicant has not defined “a lower face” in regards to the valve assembly such that it is deemed arbitrary there is no limitation on what may be regarded as “lower”.  In claim 35, the claim amendments do not make sense as in Figs. 8 and 9, the second material 113 of the dual seal appears to be sticking out from the valve body contact surface and the first material 111 appears to be sticking out from both the first material and the valve body contact surface such that the examiner would not call the dual seal “aligned”.  There is also no mention of aligned in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 21-24, 35-36, and 41, as understood, is/are rejected under 35 U.S.C. 102 102(a)(1) and/or 102(a)(2) as being anticipated by Blume US 7,513,483.
	Regarding claim 13, Blume discloses a valve assembly (Fig. 6), comprising: a valve body 20 having a contact surface 23; and a dual seal 42, 41 coupled to the periphery of the valve body, the seal including a contact surface 63 aligned with the contact surface of the seal (valve?) body along a lower face of the valve assembly (63 is aligned with roughly aligned with 23 and at least as much as applicant’s is), the seal includes a first material 42 having a first hardness level 142 the first and second materials both extending to the lower face of the valve assembly (the lower face is deemed as arbitrary thus the lower face may be deemed as the left or right side of Fig. 
	Regarding claim 21, wherein the second hardness level of the second material 142 adjacent the contact surface is greater than the first hardness level of the first material 141 (claims 5-6).
	Regarding claim 22, wherein the valve body is an annular valve body defining a valve axis, and wherein the contact surface of the valve body circumscribes the valve axis, the second material circumscribes the contact surface of the valve body and the first material circumscribes the second material (Fig. 6).
	Regarding claim 23, wherein the second material is arranged axially between the first material and the contact surface of the valve body (Fig. 6).
	Regarding claim 24, wherein the first material and the second material are urethane materials (claims 5-6).
	Regarding claim 35, Blume discloses a valve assembly, comprising: an annular valve body 20 having formed of an upper surface (upper surface of 20), a bottom surface (bottom surface of 20) spaced apart from the upper surface, a lower contact surface 23 extending from the bottom surface and angled towards the upper surface, and an outer peripheral edge formed between the upper surface and the lower contact surface (at and around 28 and 29); a first annular seal 42 of a first hardness 142 disposed on at least a portion of the peripheral edge adjacent the upper surface, the first annular seal defining a lower edge 83 thereof ; and a second annular seal 41 of a second hardness 141 disposed on at least a portion of the peripheral edge adjacent the lower contact surface , the second annular seal defining a lower edge 63 thereof, 
	Regarding claim 36, wherein the first annular seal is formed of a first urethane material 142 and the second annular seal is formed of a second urethane material 141 different than the first urethane material.
	Regarding claim 41, wherein the second annular seal abuts the first annular seal (Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-24, 35-37 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blume US 7,513,483 in view of Jennings US 3,419,041.
	Regarding claim 13, Blume lacks specifically showing that the contact surface is “aligned” with the seal and the pieces are on the “lower face”.  Jennings discloses all parts of the surfaces of the valve and seal are aligned and on a “lower face” (Fig. 1, nut 22, two pieces above it, 20 and 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the surfaces of Blume align and extend to a lower face as disclosed by Jennings as a matter of simple substitution of arrangement and shape of the elements and/or to provide a smooth surface such that nothing would get stuck in crevices caused by not being aligned.
	Regarding claim 16, Blume lacks a supplemental material recessed into the contact surface of the valve body and the supplemental material having a hardness level greater than the hardness level of the valve body.  Jennings discloses a supplemental material 20 of carbide that is recessed into the valve body to seat against the valve seat 28 and has a hardness level greater than the hardness level of the valve body 15 and 17 which is made out of 316 stainless steel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the valve body of Blume out of 316 stainless steel as disclosed by Jennings as a matter of simple substitution of material of the valve body  and to make the valve body out of a strong, durable, inexpensive materials and to use the supplemental material of carbide as disclosed by Jennings recessed into the contact 
	Regarding claim 17, Blume in view of Jennings discloses the supplemental material is radially aligned around the circumference of the contact surface of the valve body (as per the modification above in claim 16, the supplemental material of Jennings would be radially aligned around the circumference of the contact surface of the valve body to seat against the valve seat of Blume).
	Regarding claim 20, Blume in view of Jennings discloses the supplemental material is recessed into a groove in the contact surface of the valve body, the groove forming a circular ring around a valve axis (as per the modification above in claim 16, the supplemental material of Jennings is recessed into a groove as in Jennings that would be in the contact surface of the valve body to seat against the valve seat of Blume).
	Regarding claim 21, Blume discloses the second hardness level of the second material 142 adjacent the contact surface is greater than the first hardness level of the first material 141 (claims 5-6).
	Regarding claim 22, Blume discloses the valve body is an annular valve body defining a valve axis, and wherein the contact surface of the valve body circumscribes the valve axis, the second material circumscribes the contact surface of the valve body and the first material circumscribes the second material (Fig. 6).
	Regarding claim 23, Blume discloses the second material is arranged axially between the first material and the contact surface of the valve body (Fig. 6).

	Regarding claim 35, Blume lacks specifically showing that the contact surface is “aligned” with the seal and the pieces are on the “lower face”.  Jennings discloses all parts of the surfaces of the valve and seal are aligned and on a “lower face” (Fig. 1, nut 22, two pieces above it, 20 and 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the surfaces of Blume align and extend to a lower face as disclosed by Jennings as a matter of simple substitution of arrangement and shape of the elements and/or to provide a smooth surface such that nothing would get stuck in crevices caused by not being aligned.
	Regarding claim 36, Blume discloses the first annular seal is formed of a first urethane material 142 and the second annular seal is formed of a second urethane material 141 different than the first urethane material.
	Regarding claim 37, Blume in view of Jennings discloses the annular valve body has a third hardness (Jennings 316 stainless steel as per modification above to claim 16) has greater than the second hardness (Blume’s 141 which is polyurethane), the valve assembly further comprising: a supplemental material recessed into the lower contact surface of the valve body, the supplemental material having a hardness level (carbide) greater than the hardness level of the valve body (316 stainless steel).
	Regarding claim 41, Blume discloses the second annular seal abuts the first annular seal (Fig. 6).
. 

Allowable Subject Matter
Claims 18-19 might be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 38-40 are allowed.

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. Regarding applicant’s arguments to the 102 rejection to Blume, the applicant argues that “Each of the first and second materials 111, 113 extend to a lower edge that is aligned with a contact surface 107 of the valve body”, but the examiner disputes this as the term “aligned” is not used in the specification and in fact, in Fig. 8 and 9, neither of the materials are aligned with the contact surface.  In fact 111 is not aligned with 113 and both are not aligned with contact surface 107.  Also, the applicant argues that the lower face is as in the arguments on p.7 as in the drawing, but the claims are examined given the broadest reasonably interpretation and there is nothing .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921